Citation Nr: 0411399	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for skin disability, including 
chloracne, nummular eczema, acne vulgaris, cystic acne, seborrhea, 
and graphaphilia.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the RO which denied 
the veteran's application to reopen a previously denied claim of 
entitlement to service connection for chloracne and other skin 
conditions, to include as secondary to exposure to herbicides.  
The RO also denied an application to reopen a previously denied 
claim of service connection for liver dysfunction, to include as 
secondary to exposure to herbicides.  

In July 2001, the veteran testified at a hearing before a Veterans 
Law Judge (VLJ) at the RO.  

In January 2003, the Board determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a liver disability.  The Board also determined that 
new and material evidence had been submitted to reopen a 
previously denied claim of entitlement to service connection for a 
skin disability but denied the underlying claim of service 
connection.

Thereafter, the appellant appealed the Board's January 2003 denial 
of the skin claim to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2003, the appellant's 
representative and VA General Counsel filed a joint motion for 
partial remand to vacate the Board's January 2003 decision to the 
extent that it denied service connection for chloracne and other 
skin conditions, to include as secondary to exposure to 
herbicides.  By an Order dated in August 2003, the Court vacated 
the Board's January 2003 decision to the extent that it denied 
service connection for chloracne and other skin conditions, to 
include as secondary to exposure to herbicides, and remanded the 
matter to the Board for readjudication.  

In March 2004, the Board notified the veteran that, because the 
Board no longer employed the VLJ who conducted his July 2001 
hearing, he was entitled to another Board hearing.  The Board 
asked the veteran to clarify whether he wanted a videoconference 
hearing before a VLJ, a hearing before a VLJ in Washington, D.C., 
a hearing before a VLJ at the St. Louis RO, or whether he no 
longer desired a hearing.  The veteran responded in April 2004 and 
specifically noted his desire for a hearing before a VLJ of the 
Board sitting at the St. Louis RO.  

In this regard, because the Board may not proceed until the 
veteran is afforded the opportunity for such a hearing, 38 
U.S.C.A. § 7107(b) (West 2002), the case must be REMANDED to the 
RO for the following actions:

Arrangements should be made for the veteran to appear at a hearing 
at the St. Louis RO before a Veterans Law Judge.  He should be 
given an opportunity to prepare for the scheduled hearing. 

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant need take no 
action at this point, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should act on this claim in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

